Exhibit 10.3

 

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

Paragon Offshore Limited

 

and

 

the Holders party hereto

 

Dated as of July 18, 2017

 

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 18, 2017, by and among Paragon Offshore Limited, an exempted company
limited by shares incorporated under the laws of the Cayman Islands (the
“Company”), as successor to Paragon Offshore plc, a public limited company
incorporated under the laws of England and Wales (“Old Paragon”), the investors
signatory hereto and any Permitted Transferee (as defined below) who hereafter
becomes a party to this Agreement as contemplated in Section 7(b) hereof (each
such party, an “Initial Holder” and together with any Permitted Group (as
defined below), a “Holder” and, collectively, the “Holders”).

 

On February 14, 2016, Old Paragon and certain of its Affiliates filed voluntary
petitions with the bankruptcy court initiating cases under chapter 11 of the
Bankruptcy Code (collectively, the “Chapter 11 Cases”).  On May 2, 2017, Old
Paragon filed with the bankruptcy court a Fifth Joint Chapter 11 Plan of Paragon
Offshore plc and its Affiliated Debtors (as may be further amended, supplemented
or otherwise modified, the “Paragon Plan”), and the related Disclosure Statement
for the Fifth Joint Chapter 11 Plan of Paragon Offshore plc and its Affiliated
Debtors.

 

Pursuant to the Paragon Plan, and in relation to Old Paragon’s emergence from
the Chapter 11 Cases as set forth in the Paragon Plan (the “Effective Date”),
the Initial Holders will exchange their claims against Old Paragon for, among
other consideration, shares of the Company’s common stock, par value $0.001 per
share (“Common Stock”).

 

This Agreement is made for the benefit of the Holders.  In connection with the
Paragon Plan, the Company has agreed to provide the registration rights set
forth in this Agreement.

 

The parties hereby agree as follows:

 

Section 1.              Definitions.

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities by contract or otherwise.

 

“Business Day” means any day other than a Saturday, Sunday or U.S. federal
holiday or a day on which banking institutions or trust companies located in New
York, New

 

--------------------------------------------------------------------------------


 

York are authorized or obligated to be closed.  If the time to perform any
action hereunder falls on a day that is not a Business Day, such time will be
extended to the next Business Day.

 

“Closing Price” means the closing price of a share of Common Stock as reported
on the principal national securities exchange on which the shares of Common
Stock are listed or admitted for trading or, if no such closing price on such
date is reported, the average of the closing bid and asked prices on such date,
as so reported; or (ii) if not then listed or admitted to trading on any
securities exchange but it is designated as a national market system security by
the National Association of Securities Dealers, Inc., the last trading price of
a share of Common Stock on such date; or (iii) if the Common Stock is not so
designated, the average of the reported closing bid and asked prices of a share
of Common Stock on such date as shown by the National Market System of the
National Association of Securities Dealers, Inc. Automated Quotations System and
reported by any member firm of the New York Stock Exchange selected by the
Company; (iv) if not so reported and shown by the National Market System of the
National Association of Securities Dealers, Inc. Automated Quotations System,
the average of the reported closing bid and asked prices of a share of Common
Stock on such date in the over-the-counter market or comparable system as shown
by a system of automated dissemination of quotations of securities prices then
in common use comparable to the National Association of Securities Dealers, Inc.
Automated Quotations System or (v) if not determined in accordance with clauses
(i) through (iv) above, then as determined by the board of directors of the
Company in good faith.

 

“Commission” means the Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Indemnified Holder” has the meaning set forth in Section 6(a) hereof.

 

“Permitted Group” means any two or more beneficial owners (who may include
Initial Holders) of Common Stock who were beneficial owners of Common Stock as
of the Effective Date and collectively hold at least 15% of the outstanding
Common Stock as of the date of a request for a Demand Registration (as defined
herein) proposing to sell shares of Common Stock in such offering at an
anticipated aggregate offering price (calculated based upon the Closing Price of
the Common Stock on the date on which the Company receives the written request
for such Demand Registration) of at least $30,000,000.

 

“Permitted Transferee” means any transferee of Registrable Securities in a
transaction not involving a public offering; provided that such transferee
agrees in writing to become a party to this Agreement.

 

“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” means the prospectus included in a Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto,

 

2

--------------------------------------------------------------------------------


 

including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

“Registrable Securities” means all Common Stock held by the Initial Holders or
Holders from time to time following the consummation of the Paragon Plan. 
Registrable Securities include any shares of capital stock, warrants or other
securities of the Company issued as a dividend or other distribution with
respect to or in exchange for or in replacement of Registrable Securities.  As
to any particular Registrable Securities, such securities shall cease to be
Registrable Securities when:  (a) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred or otherwise disposed of in
accordance with such Registration Statement; (b) such securities shall have
ceased to be outstanding; or (c) the amount of Registrable Securities held by
any Holder together with its Affiliates in the aggregate is less than 8.0% of
the outstanding Common Stock of the Company.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of equity securities (other than a registration statement on Form S-4
or Form S-8 (or any successor or substantially similar form), or in connection
with (i) an employee stock option, stock purchase or compensation plan or
securities issued or issuable pursuant to any such plan or (ii) a dividend
reinvestment plan).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

Section 2.              Demand Registration.

 

(a)           Request for Demand Registration.  At any time and from time to
time, following the Effective Date, an Initial Holder or a Permitted Group
(collectively, the “Initiating Holders”) may make a written request to the
Company to register, and the Company shall register on a Registration Statement,
under the Securities Act (other than pursuant to a Registration Statement on
Form S-4 or S-8, or with respect to shares issued in an acquisition or any debt
securities), in accordance with the terms of this Agreement (a “Demand
Registration”), the number of Registrable Securities (or, in the case of a
Permitted Group, shares of Common Stock) stated in such request; provided,
however, that the Company shall not be obligated to effect (i) more than two
(2) such Demand Registrations on behalf of the Initial Holders and more than one
(1) such Demand Registration on behalf of a Permitted Group (it being agreed and
understood that once a Demand Registration has been made by a Permitted Group
(and consented to by the Company hereunder) no other Permitted Group may make a
Demand Registration hereunder), (ii) a Demand Registration by an Initial Holder
to sell Registrable Securities in such Demand Registration at an anticipated
aggregate offering price (calculated based upon the Closing Price of the
Registrable Securities on the date on which the Company receives the written
request for such Demand Registration) to the public of less than $4,000,000
unless such Demand Registration includes all of the then-outstanding Registrable
Securities, (iii) any such Demand Registration within 90 days (or such shorter
period as the Company may determine in its sole discretion) of the effective
date of a prior Registration Statement for an offering of Common Stock (other
than a Registration Statement on Form S-4 or S-8, or with respect to shares
issued in an acquisition or any debt securities), (iv) any such

 

3

--------------------------------------------------------------------------------


 

Demand Registration, other than a Demand Registration requested by a Permitted
Group, if at the time the Company is not filing reports pursuant to Sections
13(a) or 15(d) of the Exchange Act or (v) a Demand Registration on behalf of a
Permitted Group without the consent of the Company, such consent not to be
unreasonably withheld.  The Company shall give written notice to each member of
the Permitted Group of its determination to refuse such Demand Registration
promptly after the occurrence thereof.  If the Company refuses a Demand
Registration, such request shall not count as a Demand Registration for purposes
of clause (i) above.

 

In addition, if the board of directors of the Company, in its good faith
judgment, determines that any registration of securities should not be made or
continued because it would materially interfere with any material or potentially
material financing, acquisition, corporate reorganization or merger or other
transaction involving the Company, including negotiations related thereto, or
require the Company to disclose any material nonpublic information which would
reasonably be likely to be detrimental to the Company or otherwise make it
undesirable for the Company to complete a Demand Registration at that time (a
“Valid Business Reason”), (x) the Company may postpone filing a Registration
Statement (but not the preparation of the Registration Statement) relating to a
Demand Registration until such Valid Business Reason no longer exists, but in no
event for more than ninety (90) days after the date when the Demand Registration
was requested or, if later, after the occurrence of the Valid Business Reason
and (y) in case a Registration Statement has been filed relating to a Demand
Registration, the Company may postpone amending or supplementing such
Registration Statement (in which case, if the Valid Business Reason no longer
exists or if more than one 90-day period has passed since such postponement, the
Initiating Holders may request a new Demand Registration (which request shall
not be counted as an additional Demand Registration for purposes of clause
(i) above) or request the prompt amendment or supplement of such Registration
Statement).  The Company shall give written notice to all Holders participating
in the relevant Registration Statement of its determination to postpone filing,
amending or supplementing a Registration Statement and of the fact that the
Valid Business Reason for such postponement no longer exists, in each case,
promptly after the occurrence thereof.  Notwithstanding anything to the contrary
contained herein, the Company may not postpone a filing, amendment or supplement
under this Section 2(a) due to a Valid Business Reason for more than 120 days in
the aggregate in any twelve month period.  Each request for a Demand
Registration by the Initiating Holders shall state the type and amount of
securities proposed to be sold and the intended method of disposition thereof.

 

(b)           Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration.  Any Initial Holder which has not requested a registration under
Section 2(a) hereof may, pursuant to this Section 2(b), offer its Registrable
Securities under any Demand Registration.  In addition, in any offering pursuant
to a Demand Registration requested by a Permitted Group (but not by an Initial
Holder), every other beneficial holder of Common Stock shall be entitled to
participate.  The Company may also offer its Common Stock under any Demand
Registration.  The Company shall (i) as promptly as practicable, give written
notice thereof to all of the Holders (other than the Initiating Holders) (and in
an offering requested by a Permitted Group, to all other beneficial holders of
Common Stock), which notice shall specify the number of shares of Common Stock
subject to the request for Demand Registration, the names of the Initiating
Holders and the intended method of disposition of such Common Stock, and
(ii) subject to Section 2(d) hereof, include in the Registration Statement

 

4

--------------------------------------------------------------------------------


 

filed pursuant to the Demand Registration all of the shares of Common Stock held
by such Holders (and in an offering requested by a Permitted Group, other
beneficial holders of Common Stock) from whom the Company has received a written
request for inclusion therein within ten days of the date on which the Company
sent the written notice referred to in clause (i) above.  Each such request by
such Holders (or, in the case of an offering requested by a Permitted Group,
other beneficial holders of Common Stock) shall specify the number of shares of
Common Stock proposed to be registered.  The failure of any Holder to respond
within such ten-day period referred to in clause (ii) above shall be deemed to
be a waiver of such Holder’s rights under this Section 2(b) with respect to such
Demand Registration.  Any Holder may waive its rights under this Section 2(b) by
giving written notice to the Company.  Any notice required to be delivered by
the Company pursuant to this Section 2(b) to persons other than Initial Holders
shall be provided in the form of an “Online Notice,” as such term is defined in
the Shareholders’ Agreement, dated as of July 18, 2017, among the Company and
the beneficial owners of Common Stock (the “Shareholders’ Agreement”), and in
accordance with Section 6.03 of the Shareholders’ Agreement.

 

(c)           Effective Demand Registration.  Subject to Section 2(a), the
Company shall use its commercially reasonable efforts to (i) file a Registration
Statement relating to the Demand Registration as promptly as practicable
thereafter and in any event, no later than seventy five (75) days after it
receives a request under Section 2(a) hereof (provided that if the request for a
Demand Registration is made by a Permitted Group at any time before the Company
is filing reports pursuant to Sections 13(a) or 15(d) of the Exchange Act, such
Registration Statement shall be filed no later than ninety (90) days after it
receives such request by a Permitted Group), (ii) cause such Registration
Statement to become effective as promptly as practicable thereafter, so long as,
prior to the Company’s request for effectiveness, the Registration Statement
reflects or has been amended to reflect post-Effective Date fresh-start
accounting, and (iii) cause such Registration Statement to remain continuously
effective (subject to postponement or blackout pursuant to a Valid Business
Reason) for the lesser of (i) the period during which all Common Stock
registered in the Demand Registration are sold or (ii) one hundred twenty days.

 

(d)           Underwriting Procedures.  If the Initiating Holders so elect, the
Company shall use its commercially reasonable efforts to cause the offering made
pursuant to such Demand Registration pursuant to this Section 2 to be in the
form of a firm commitment underwritten offering and the managing underwriter or
underwriters selected for such offering shall be the Approved Underwriter
selected in accordance with Section 2(e) hereof.  In connection with any Demand
Registration under this Section 2 involving an underwritten offering, none of
the Common Stock held by any holder making a request for inclusion of such
Common Stock pursuant to Section 2(a) or 2(b) hereof shall be included in such
underwritten offering unless such holder (i) accepts the terms of the offering
as agreed upon by the Company, the Initiating Holders and the Approved
Underwriter (including, without limitation, offering price, underwriting
commissions or discounts and lockup agreement terms), and then only in such
quantity as set forth below and (ii) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

5

--------------------------------------------------------------------------------


 

If the Approved Underwriter advises the Company that the aggregate amount of
such Common Stock requested to be included in such offering is sufficiently
large to have a material adverse effect on the distribution or sales price of
the Common Stock in such offering, then the Company shall include in such Demand
Registration, on a pari passu basis, to the extent of the amount that the
Approved Underwriter believes may be sold in an orderly manner at a price that
is acceptable to the Initiating Holders without causing such material adverse
effect, shares of Common Stock of the holders requested to be registered
pursuant to such Demand Registration allocated pro rata among such holders
participating in the offering based on the number of shares of Common Stock held
by each such holder; and if the Approved Underwriter determines that additional
securities may be included in such offering after including all of the shares of
Common Stock of the participating holders requested to be registered pursuant to
such Demand Registration, then the offering may include securities offered by
the Company for its own account.

 

(e)           Selection of Underwriters.  If any Demand Registration is in the
form of an underwritten offering, the Company shall select and obtain one or
more investment banking firms of national reputation to act as the managing
underwriter or underwriters of the offering; provided, however, that such firm
or firms shall, in any case, also be approved by the Initiating Holders, such
approval not to be unreasonably delayed or withheld.  An investment banking firm
or firms selected pursuant to this Section 2(e) shall be referred to as the
“Approved Underwriter” herein.

 

(f)            Withdrawal.  The Initiating Holders shall be entitled to withdraw
or revoke a request for a Demand Registration without the prior written consent
of the Company if (i) such withdrawal or revocation is as a result of facts or
circumstances arising after the date on which a request for a Demand
Registration was made and the Initiating Holders reasonably determine that
participation in such registration would have a material adverse effect on the
Initiating Holders, (ii) the Closing Price is more than twenty percent lower
than the Closing Price on the date the Initiating Holders requested such Demand
Registration or (iii) the Initiating Holders agree to pay all fees and expenses
incurred by the Company in connection with such withdrawn registration (each, a
“Permitted Withdrawal”).  If a Permitted Withdrawal occurs under clause
(i) above, the related Demand Registration shall be counted as a Demand
Registration for purposes of Section 2(a) hereof, and if a Permitted Withdrawal
occurs under clauses (ii) or (iii) above, the related Demand Registration shall
not be counted as a Demand Registration for purposes of Section 2(a) hereof.
 Any Permitted Withdrawal shall constitute and effect an automatic withdrawal by
all Initiating Holders and any other holder participating in such Demand
Registration pursuant to the provisions of Section 2(b) hereof.

 

Section 3.              Incidental or “Piggy-Back” Registration

 

(a)           Request for Incidental or “Piggy-Back” Registration.  At any time
after the Effective Date, if the Company proposes to file a Registration
Statement with respect to an offering of Common Stock by the Company for its own
account (other than a Registration Statement on Form S-4 or S-8, or with respect
to shares issued in an acquisition or any debt securities or a registration
statement on Form S-1 or Form S-3 covering solely an employee benefit or
dividend reinvestment plan) or for the account of any stockholder of the

 

6

--------------------------------------------------------------------------------


 

Company other than Holders pursuant to Section 2 hereof, then the Company shall
give written notice of such proposed filing to each of the Initial Holders at
least ten days before the anticipated filing date, which notice shall describe
the proposed registration and distribution and offer such Initial Holders the
opportunity to register the number of Registrable Securities that each such
Initial Holder may request (an “Incidental Registration”).  The Company shall
use its commercially reasonable efforts to cause the managing underwriter or
underwriters in the case of a proposed underwritten offering (the “Company
Underwriter”) to permit each Initial Holder who has requested in writing to
participate in the Incidental Registration pursuant to this Section 3(a) to
include the number of such Initial Holder’s Registrable Securities indicated by
such Initial Holder in such offering on the same terms and conditions as the
Common Stock of the Company or the account of such other stockholder, as the
case may be, included therein.  Any withdrawal of the Registration Statement by
the Company for any reason shall constitute and effect an automatic withdrawal
of any Incidental Registration related thereto.  In connection with any
Incidental Registration under this Section 3(a) involving an underwritten
offering, the Company shall not be required to include any Registrable
Securities in such underwritten offering unless the Holders thereof accept the
terms of the underwritten offering as agreed upon between the Company, such
other stockholders, if any, and the Company Underwriter (including, without
limitation, offering price, underwriting commissions or discounts and lock-up
agreement terms), and then only in such quantity as set forth below.  If the
Company Underwriter determines that the aggregate amount of the securities
requested to be included in such offering is sufficiently large to have a
material adverse effect on the distribution or sales price of the securities in
such offering, then the Company shall include in such Incidental Registration,
to the extent of the amount that the Company Underwriter believes may be sold in
an orderly manner at a price that is acceptable to the Company without causing
such material adverse effect, all of the securities to be offered for the
account of the Company, in the case of a Company initiated Incidental
Registration; if the Company Underwriter determines that additional securities
may be included in such offering after including all of the securities to be
offered for the account of the Company, then the offering may include on a pari
passu basis (i) all of the securities to be offered for the stockholders (other
than Holders) who have requested such Incidental Registration, in the case of a
stockholder initiated Incidental Registration, and (ii) any Registrable
Securities to be included in such Incidental Registration, pro rata among the
Holders and any other stockholders with comparable contractual registration
rights based on the number of securities held by each such Holder and such other
stockholders.  For purposes of clarity and the avoidance of doubt, in the event
of a Company initiated Incidental Registration or other Registration Statement
initiated by the Company, the Company shall at all times have the right (but not
the obligation) to include all of its securities before any other stockholder,
including any Holder, may include any of its securities.  The Company shall have
the right to terminate or withdraw any Incidental Registration prior to
effectiveness, whether or not any Holder has elected to include Registrable
Securities in such Incidental Registration.

 

Section 4.              Registration Procedures.

 

(a)           In connection with any Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of securities, the
Company shall:

 

7

--------------------------------------------------------------------------------


 

(i)              use commercially reasonable efforts to keep such Registration
Statement continuously effective during the period required by this Agreement
and provide all requisite financial statements for such period; upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for resale of securities during the period
required by this Agreement, the Company shall as promptly as reasonably
practicable file an appropriate amendment to such Registration Statement, in the
case of clause (A), correcting any such misstatement or omission, and, if
Commission review is required, shall use commercially reasonable efforts to
cause such amendment to be declared effective and such Registration Statement
and the related Prospectus to become usable for their intended purpose(s) as
soon as practicable thereafter;

 

(ii)             use commercially reasonable efforts to prepare and file with
the Commission such amendments and post-effective amendments to the Registration
Statement as may be necessary to keep the Registration Statement effective time
for the period required by this Agreement; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
any applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the period required by this Agreement in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

 

(iii)            advise each holder whose securities have been included in a
Registration Statement, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to such Registration
Statement or any post-effective amendment thereto, when the same has become
effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Registrable Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, (D) of the happening of any event that makes any statement of a
material fact made in the Registration Statement, the Prospectus, any amendment
or supplement thereto or any document incorporated by reference therein untrue,
or that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading.  If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the securities subject to a
Registration Statement under state securities or blue sky laws, the Company
shall use commercially reasonable efforts to obtain the withdrawal or lifting of
such order at the earliest possible time;

 

8

--------------------------------------------------------------------------------


 

(iv)          furnish without charge, upon request, to each selling holder named
in a Registration Statement, and each of the underwriter(s), if any, before
filing with the Commission, copies of the Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement to the extent
not then available via the Commission’s EDGAR system, but only to the extent
they expressly relate to any offering to be effected thereunder), which
documents will be subject to the review and comment of such holders and
underwriter(s) in connection with such sale, if any, for a period of at least
three Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference,
but only to the extent they expressly relate to any offering to be effected
thereunder) to which a holder of securities covered by such Registration
Statement or the underwriter(s), if any, shall reasonably object in writing
within three Business Days after the receipt thereof (such objection to be
deemed timely made upon confirmation of telecopy transmission within such
period).  The objection of a holder or underwriter, if any, shall be deemed to
be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission.  Notwithstanding the foregoing, the Company shall not
be required to take, or refrain from taking, any actions under this clause
(iv) that are not, in the reasonable opinion of counsel for the Company, in
compliance with applicable law;

 

(v)           promptly prior to the filing of any document that is to be
incorporated by reference into a Registration Statement or Prospectus (but only
to the extent such incorporated document expressly relates to any offering to be
effected thereunder) in connection with such registration or sale, if any,
provide copies of such document to each selling holder named in the Registration
Statement in connection with such registration or sale, if any, and to the
underwriter(s), if any, make the Company’s representatives available for
discussion of such document and other customary due diligence matters subject to
execution and delivery of customary confidentiality agreements, and include such
information in such document prior to the filing thereof as such selling holders
or underwriter(s), if any, reasonably may request to correct any material
misstatement or omission contained therein or omitted therefrom or in order to
comply with the applicable requirements of the Securities Act or the rules and
regulations promulgated thereunder;

 

(vi)          make available at reasonable times for inspection by the selling
holders, the underwriter(s), if any, participating in any disposition pursuant
to such Registration Statement and any attorney or accountant retained by such
selling holders or any of the underwriter(s), all financial and other records,
pertinent corporate documents and properties of the Company and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such holder, underwriter, attorney or accountant in connection
with such Registration Statement or any post-effective amendment thereto
subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the
underwriter(s), if any; provided that any holder, underwriter or representative
of any

 

9

--------------------------------------------------------------------------------


 

holder or underwriter requesting or receiving such information shall agree to be
bound by reasonable confidentiality agreements and procedures with respect
thereto;

 

(vii)                           if requested by any selling holders or the
underwriter(s), if any, promptly incorporate in any Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such information as such selling holders and underwriter(s), if any, may
reasonably request to have included therein to correct any material misstatement
or omission contained therein or omitted therefrom or in order to comply with
the applicable requirements of the Securities Act or the rules and regulations
promulgated thereunder, including, without limitation, information relating to
the “Plan of Distribution” of the securities, information with respect to the
number of securities being sold to such underwriter(s), the purchase price being
paid therefor and any other terms of the offering of the securities to be sold
in such offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

 

(viii)                        upon request, furnish to each selling holder and
each of the underwriter(s), if any, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules (without all
documents incorporated by reference therein or exhibits thereto, unless
requested);

 

(ix)                              upon request, deliver to each selling holder
and each of the underwriter(s), if any, without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; provided, that if no
Registration Statement is effective or no Prospectus is usable, the Company
shall deliver to each selling holder a notice to that effect in response to such
request; the Company hereby consents to the use (in accordance with law and this
Agreement) of the Prospectus and any amendment or supplement thereto by each of
the selling holders and each of the underwriter(s), if any, in connection with
the offering and the sale of the securities covered by the Prospectus or any
amendment or supplement thereto;

 

(x)                                 upon the reasonable request of such holder,
use commercially reasonable efforts to enter into such agreements (including an
underwriting agreement containing customary terms), and make such
representations and warranties, and take all such other actions in connection
therewith in order to expedite or facilitate the disposition of the securities
pursuant to a Registration Statement contemplated by this Agreement, all to such
extent as may be customarily and reasonably requested by any such holder or
underwriter in connection with any sale or resale pursuant to a Registration
Statement contemplated by this Agreement; and whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
registration, the Company shall use commercially reasonable efforts to:

 

(A)                               upon the request of any holder, furnish to
each underwriter, if any, in such substance and scope as they may reasonably
request and as are

 

10

--------------------------------------------------------------------------------


 

customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of the effectiveness of the Registration Statement:

 

(1)                                 an opinion and 10b-5 letter in customary
form of counsel for the Company, covering the matters customarily covered in
opinions and 10b-5 letters requested in similar underwritten offerings and such
other matters as such parties may reasonably request; and

 

(2)                                 obtain a customary comfort letter, dated the
date of effectiveness of the Registration Statement, from the Company’s
independent accountants, in the customary form and covering matters of the type
customarily requested to be covered in comfort letters by underwriters in
connection with primary underwritten offerings;

 

(B)                               deliver such other documents and certificates
as may be reasonably requested by such parties to evidence compliance with
clause (A) above and with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company; and

 

(C)                               upon the request of the Initiating Holders,
Permitted Group or underwriter, seek to effect the listing of the securities
being offered on a national securities exchange if the listing criteria of such
exchange are then met or capable of being met;

 

(xi)                              prior to any public offering, cooperate with
the selling holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the securities to be sold
under the state securities or blue sky laws of such jurisdictions within the
United States of America as the selling holders or underwriter(s), if any, may
reasonably request and do such other acts or things reasonably necessary or
advisable to permit the disposition in such jurisdictions of the securities
covered by the Registration Statement in a manner that is in compliance with the
applicable laws of such jurisdiction provided that the Company will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (xi),
(B) conform its capitalization or the composition of its assets at the time to
the securities or blue sky laws of any such jurisdiction, (C) subject itself to
taxation in any such jurisdiction or (D) consent to general service of process
in any such jurisdiction;

 

(xii)                           if any fact or event contemplated by
Section 4(a)(iii)(D) hereof shall exist or have occurred, prepare a supplement
or post-effective amendment to the Registration Statement or related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of securities to be
sold thereunder, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein not misleading;

 

11

--------------------------------------------------------------------------------


 

(xiii)                        cause its executive officers to use their
commercially reasonable efforts to support the marketing of the securities
covered by the Registration Statement (including participation in “road shows”
in a customary manner) taking into account the Company’s business needs;

 

(xiv)                       cooperate and assist in any filings required to be
made with FINRA and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of FINRA; and

 

(xv)                          otherwise use commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its security holders, as soon as practicable, a
consolidated earnings statement meeting the requirements of Rule 158 under the
Securities Act (which need not be audited) for the twelve-month period
commencing after the effective date of the Registration Statement.

 

(b)                                       Restrictions on Holders.

 

(i)                                     Subject to the provisions of this
Section 4(b), following the effectiveness of a Registration Statement, the
Company may direct the holders, in accordance with Section 4(b)(ii), to suspend
sales of securities pursuant to such Registration Statement and the use of any
Prospectus or preliminary Prospectus contained therein for such times as the
Company reasonably may determine are necessary and advisable (but in no event,
(A) in the case of clause (1) below, for more than 60 consecutive days and
(B) in the case of clauses (1), (2) and (3) below, for more than an aggregate of
120 days in any consecutive 12-month period commencing on the date hereof or
more than 90 days in any consecutive 120-day period, except, in the case of
clause (B), as a result of a review of any post-effective amendment by the
Commission prior to declaring any post-effective amendment to the Registration
Statement effective, provided that the Company has used its commercially
reasonable efforts to cause such post-effective amendment to be declared
effective), if any of the following events shall occur:  (1) the representative
of the underwriters of an underwritten offering of Common Stock has advised the
Company that the sale of securities pursuant to such Registration Statement
would have a material adverse effect on such underwritten offering; (2) the
majority of the Company’s board of directors shall have determined in good faith
that (a) the offer or sale of any securities would materially impede, delay or
interfere with any proposed financing, offer or sale of securities, acquisition,
merger, consolidation, business combination, disposition, tender offer,
corporate reorganization or other significant transaction involving the Company,
(b) upon the advice of counsel, the sale of securities pursuant to such
Registration Statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable laws or
(c) (i) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (ii) disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such
transaction or (iii) the proposed transaction renders the Company unable to
comply with Commission requirements, in each case under circumstances that would
make it impractical or inadvisable to cause the

 

12

--------------------------------------------------------------------------------


 

Registration Statement to become effective or to promptly amend or supplement
the Registration Statement on a post-effective basis, as applicable; or (3) the
majority of the Company’s board of directors shall have determined in good faith
that it is required by law, rule or regulation or Commission-published release
or interpretation to supplement the Registration Statement or file a
post-effective amendment to the Registration Statement in order to incorporate
information into the Registration Statement, including for the purpose of
(a) including in the Registration Statement any prospectus required under
Section 10(a)(3) of the Securities Act, (b) reflecting in the Prospectus any
facts or events arising after the effective date of the Registration Statement
(or of the most recent post-effective amendment) that, individually or in the
aggregate, represents a fundamental change in the information set forth therein,
or (c) including in the Prospectus any material information with respect to the
plan of distribution not disclosed in the Registration Statement or any material
change to such information.  Upon the occurrence of any such suspension, the
Company shall use commercially reasonable efforts to cause the Registration
Statement to become effective or to promptly amend or supplement the
Registration Statement on a post-effective basis or to take such action as is
necessary to make resumed use of the Registration Statement compatible with the
Company’s best interests, as applicable, so as to permit the holders to resume
sales of securities as soon as possible.

 

(ii)                                  Each holder agrees that, upon receipt of
the notice referred to in Section 4(a)(iii)(C), any notice from the Company of
the existence of any fact of the kind described in Section 4(a)(iii)(D) hereof
or a notice from the Company of any of the events set forth in
Section 4(b)(i) (in each case, a “Suspension Notice”), such holder will
forthwith discontinue disposition of securities pursuant to the Registration
Statement until (A) such holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 4(a)(xii) hereof, or (B) it is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus.  Each holder receiving a Suspension
Notice hereby agrees that it will either (1) destroy any Prospectuses, other
than permanent file copies, then in such holder’s possession that have been
replaced by the Company with more recently dated Prospectuses, or (2) deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies then in such holder’s possession, of the Prospectus covering such
securities that was current at the time of receipt of such notice.

 

Section 5.                                           Registration Expenses.

 

(a)                                       Except as provided in
Section 2(f) hereof, all expenses incident to the Company’s performance of or
compliance with this Agreement (except for any underwriters’ discounts or
commissions; provided, however, that during the five (5) years following the
Effective Date, the Company agrees to pay all underwriters’ discounts and
commissions relating to a Demand Registration requested by a Permitted Group
pursuant to Section 2(a) hereof) will be borne by the Company regardless of
whether a Registration Statement becomes effective, including, without
limitation:  (i) all registration and filing fees and expenses (including
filings made by any Holder with FINRA (and, if applicable, the fees and expenses
of any “qualified independent underwriter” and its counsel that may be required
by the

 

13

--------------------------------------------------------------------------------


 

rules and regulations of FINRA)); (ii) all fees and expenses of compliance with
federal securities and state securities or blue sky laws; (iii) all fees and
disbursements of counsel for the Company and reasonable and documented fees and
disbursements for one counsel for all of the holders of securities; and (iv) all
fees and disbursements of independent certified public accountants of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

(b)                                       In connection with a Registration
Statement required by this Agreement, the Company will reimburse the holders of
securities being registered pursuant to the Registration Statement for the
reasonable and documented fees and disbursements of one counsel for all of such
holders.

 

Section 6.                                           Indemnification.

 

For purposes of this Section 6, in connection with any offering by a Permitted
Group, references to a “Holder” shall include all beneficial holders
participating or proposing to participate in such offering.

 

(a)                                       The Company agrees to indemnify and
hold harmless (i) each Holder and (ii) each Person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) any Holder (any of the Persons referred to in this clause (ii) being
hereinafter referred to as a “controlling person”) and (iii) the respective
officers, directors, partners, employees, representatives and agents of any
Holder or any controlling person (any Person referred to in clause (i), (ii) or
(iii) may hereinafter be referred to as an “Indemnified Holder”), to the fullest
extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable out-of-pocket costs of
investigating, preparing, pursuing, settling, compromising, paying or defending
any claim or action, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, including the reasonable fees and
expenses of counsel to any Indemnified Holder), directly or indirectly caused
by, related to, based upon, arising out of or in connection with any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is based upon information relating to any of the Holders furnished
in writing to the Company by or on behalf of any of the Holders expressly for
use therein or out of sales of securities made during a suspension period after
notice is given pursuant to Section 4(b) hereof.  This indemnity agreement shall
be in addition to any liability that the Company may otherwise have.

 

14

--------------------------------------------------------------------------------


 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement except to the extent that it had been
materially prejudiced by such failure (through forfeiture of substantive
rights).  The Company may assume the defense of such action or proceeding at its
own expense, with counsel reasonably satisfactory to such Indemnified Holder,
unless such assumption would be inappropriate due to actual or potential
differing or conflicting interests between the Company and the Indemnified
Holder.  In any such proceeding so assumed by the Company, any Indemnified
Holder shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Holder unless
(i) the Company and the Indemnified Holder shall have mutually agreed to the
retention of such counsel, (ii) representation of both parties by the same
counsel would be inappropriate due to actual or potential differing or
conflicting interests between them or (iii) the Company does not assume the
defense of such action or proceeding.  The Company shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders.  The Company shall be liable for any settlement of
any such action or proceeding effected with the Company’s prior written consent,
which consent shall not be withheld unreasonably, and the Company agrees to
indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or reasonable out-of-pocket expense by reason of any
settlement of any action effected with the written consent of the Company.  The
Company shall not, without the prior written consent of each Indemnified Holder,
settle or compromise or consent to the entry of judgment in or otherwise seek to
terminate any pending or threatened action, claim, litigation or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not any Indemnified Holder is a party thereto), unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnified Holder from all liability arising out of such
action, claim, litigation or proceeding and (ii) does not include a statement as
to an admission of fault, culpability or a failure to act, by or on behalf of
the Indemnified Holder.

 

(b)                                       Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company and the directors and
officers of the Company who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company, and the respective officers,
directors, partners, employees, representatives and agents of each such Person,
from and against any and all losses, claims, damages, liabilities, judgments,
actions and expenses to the same extent as the foregoing indemnity from the
Company to each of the Indemnified Holders, but only with respect to claims and
actions based on information relating to such Holder furnished in writing by or
on behalf of such Holder expressly for use in a Registration Statement.  In case
any action or proceeding shall be brought against the Company or its directors
or officers or any such controlling Person or its respective officers,
directors, partners, employees, representatives and agents in respect of which
indemnity may be sought against a Holder, such Holder shall have the

 

15

--------------------------------------------------------------------------------


 

rights and duties given the Company, and the Company, its directors and
officers, such controlling person and its respective officers, directors,
partners, employees, representatives and agents shall have the rights and duties
given to each Holder by the preceding paragraph.  Notwithstanding the provisions
of this Section 6, the total amount to be paid by a Holder pursuant to this
Section 6(b) shall be limited to the net proceeds (after deducting underwriters’
discounts and commissions) received by such Holder in the offering to which such
Registration Statement or prospectus relates.

 

(c)                                        If the indemnification provided for
in this Section 6 is unavailable to an indemnified party under Section 6(a) or
(b) hereof (other than by reason of exceptions provided in those Sections) in
respect of any losses, claims, damages, liabilities, judgments, actions or
expenses referred to therein, then each applicable indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the Company, on the one hand, and the Holders, on the other
hand, in connection with the statements or omissions that resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative fault of the Company, on the one hand,
and of the Holders, on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Holders, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The amount
paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

 

The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 6(c) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities or expenses referred to in the immediately preceding
paragraph shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  Notwithstanding the provisions of this Section 6, the
total amount to be contributed by a Holder pursuant to this Section 6 shall be
limited to the net proceeds (after deducting underwriters’ discounts and
commissions) received by such Holder in the offering to which such Registration
Statement or prospectus relates.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  The Holders’ obligations to contribute pursuant
to this Section 6(c) are several in proportion to the respective number of
securities held by each of the Holders hereunder and not joint.

 

16

--------------------------------------------------------------------------------


 

Section 7.                                           Miscellaneous.

 

(a)                                       Remedies.  The Company hereby agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate.

 

(b)                                       Assignment; No Third Party
Beneficiaries; Additional Parties.  This Agreement and the rights, duties and
obligations of the Company hereunder may not be assigned or delegated by the
Company in whole or in part.  This Agreement and the rights, duties and
obligations of the Holders hereunder may be freely assigned or delegated by such
Holder in conjunction with and to the extent of any transfer of Registrable
Securities by any such Holder to a Permitted Transferee.  This Agreement is not
intended to confer any rights or benefits on any persons that are not party
hereto other than as expressly set forth in this Section 7(b).  For the
avoidance of doubt, this Agreement is intended to confer all rights and benefits
relating to a Demand Registration initiated by a Permitted Group to members of
such Permitted Group and any beneficial holder who participates in such Demand
Registration, provided that such Permitted Group member or beneficial holder
executes and delivers to the Company an instrument, in form and substance
reasonably satisfactory to the Company, to evidence its agreement to be bound
by, and to comply with, all of the obligations of a Holder hereunder.

 

(c)                                        No Inconsistent Agreements.  The
Company will not on or after the date of this Agreement enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions
hereof.  The rights granted to the Holders hereunder do not in any way conflict
with and are not inconsistent with the rights granted to the holders of the
Company’s securities under any agreement in effect on the date hereof.

 

(d)                                       Amendments and Waivers.  The
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be given
unless (i) the Company has obtained the written consent of Holders of a majority
of the outstanding Registrable Securities then held by the Initial Holders
(excluding any Registrable Securities held by the Company or its subsidiaries)
and (ii) the Company has provided its consent to such amendment, modification,
supplement, waiver, consent or departure; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Holder hereunder, the Company shall obtain the written consent of each such
Holder with respect to which such amendment, qualification, supplement, waiver,
consent or departure is to be effective, and provided further, provisions herein
related to offerings by a Permitted Group may not be amended in a manner
materially adverse to any beneficial holder without the consent of the
beneficial holders of two-thirds of the then outstanding Common Stock.

 

(e)                                        Notices.  (A) Except as set forth in
paragraph (B) below, all notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, e-mail
or air courier guaranteeing overnight delivery:

 

(i)                                     if to a Holder, at the address set forth
on the signature page hereto; and

 

17

--------------------------------------------------------------------------------


 

(ii)                                  if to the Company:

 

Paragon Offshore Limited

3151 Briarpark Drive

Suite 700

Houston, TX 77042

Attention: Legal Department

Facsimile: (832) 218-0694

Email: TStrickler@paragonoffshore.com

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied or sent by e-mail; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.

 

(B)                                     All notices and other communications
provided for or permitted hereunder to be made to a holder who is not a Holder
may be given by Online Notice and shall be deemed to have been given on the date
the Company has posted or otherwise delivered such notice.

 

(f)                                         Successors and Assigns.  This
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties, including, without limitation, and without the
need for an express assignment, subsequent Holders of Registrable Securities;
provided, however, that this Agreement shall not inure to the benefit of or be
binding upon a successor or assign of a Holder unless and to the extent such
successor or assign is a Permitted Transferee of such Holder.

 

(g)                                        Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(h)                                       Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

(i)                                           Governing Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to its conflict of laws principles.

 

(j)                                          Severability.  In the event that
any one or more of the provisions contained herein, or the application thereof
in any circumstance, is held invalid, illegal or unenforceable, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be affected or impaired
thereby.

 

(k)                                       Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive

 

18

--------------------------------------------------------------------------------


 

statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

(l)                                           Use of Free Writing Prospectus. 
No holder shall use a free writing prospectus prepared by or on behalf of the
relevant holder or used or referred to by such holder in connection with the
offering of securities pursuant to a Registration Statement without the prior
written consent of the Company, which shall not be unreasonably withheld.

 

(m)                                   Rules 144 and 144A.  The Company shall
make publicly available such information required by Rule 144(c) and
Rule 144A(d)(4) for so long as necessary to permit sales pursuant to Rule 144 or
Rule 144A  under the Securities Act, as such Rules may be amended from time to
time or any similar rule or regulation hereafter adopted by the SEC (which
replaces Rule 144 o Rule 144A), to enable such Holder to sell Registrable
Securities without Registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 or Rule 144A  under the Securities
Act, as such rules may be amended or replaced from time to time.  Upon the
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

PARAGON OFFSHORE LIMITED

 

 

 

 

 

 

 

By:

/s/ Dean Edward Taylor

 

 

Name: Dean Edward Taylor

 

 

Title: Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:



 

LOOMIS, SAYLES & COMPANY, L.P., as investment manager for Holders

 

By: LOOMIS, SAYLES & COMPANY, INCORPORATED

 

Its General Partner

 

 

 

 

By:

/s/ Thomas H. Day

 

 

Name: Thomas H. Day

 

 

Title: Assistant General Counsel

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------